.




                             NUMBER 13-12-00386-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


CALVIN LOUIS GREEN,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 24th District Court
                          of DeWitt County, Texas.


                          MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                    Memorandum Opinion Per Curiam
      Appellant, CALVIN LOUIS GREEN, filed a notice of appeal with this Court from

his conviction in trial court cause number 11-09-11,518. The trial court has certified that

this “is a plea-bargain case, and the defendant has NO right of appeal” and Athe

defendant has waived the right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On June 12, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to

the existence of any amended certification.

       On July 27, 2012, counsel filed a “Motion for Right of Appeal” with this Court

contending that fundamental error occurred during the bench trial on punishment

because a line of questioning by State’s counsel “amounts to an impermissible

comment on appellant’s choice to exercise his right to remain silent or his federal Fifth

Amendment right against self-incrimination.” Counsel points to two instances in the

record in support of this argument. In the first instance, appellant asserted that the

officers did not believe him so he “pleaded the fifth,” then in the second instance, the

State’s counsel asked appellant, “[n]ow you had officers talk to you on at least two

different occasions, did they not?”

       The Court, having examined and fully considered the record before the Court and

counsel’s motion for right of appeal, concludes that appellant has not established: (1)

that the certification currently on file with this Court is incorrect, or (2) that appellant

otherwise has a right to appeal. The Texas Rules of Appellate Procedure provide that

an appeal must be dismissed if the trial court=s certification does not show that the

defendant has the right of appeal.       See TEX. R. APP. P. 25.2(d), 37.1, 44.3, 44.4.

Accordingly, we DENY appellant’s motion for right of appeal.                This appeal is

DISMISSED.


                                              2
                                               PER CURIAM



Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of August, 2012.




                                           3